Citation Nr: 0503753	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-31 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Whether a timely notice of disagreement to an August 2001 
decision was filed.

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.

WITNESS AT HEARING ON APPEAL

Veteran's Surviving Spouse


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had service with the Recognized Guerillas from 
December 1942 to June 1945 and with the Special Philippine 
Scouts from March 1946 to February 1949.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Manila, Republic of the Philippines, 
Regional Office (RO).  In that decision, the RO informed the 
appellant that her May 16, 2003 notice of disagreement was 
not timely filed with regard to the August 2001 decision, 
which denied entitlement to service connection for the cause 
of the veteran's death.

The Manlincon derived issue of whether new and material 
evidence has been presented to reopen a claim for entitlement 
to service connection for the cause of the veteran's death is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The RO denied service connection for the cause of the 
veteran's death in a decision dated August 21, 2001.  The 
appellant was notified of that decision by a properly 
addressed letter dated August 27, 2001.

2. The appellant's notice of disagreement with the denial of 
her claim for service connection for the cause of the 
veteran's death was received at the RO on May 16, 2003, which 
was not filed within one year of the August 2001 decision.


CONCLUSION OF LAW

The notice of disagreement filed on May 16, 2003, to an 
August 2001 RO decision, was not timely.  38 U.S.C.A. 
§ 7105(a), (b), (c) (West 2002); 38 C.F.R. §§ 19.34, 
20.101(c), 20.201, 20.300, 20.302(a), 20.305 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable law and regulation, an 
appeal to the Board consists of a timely filed notice of 
disagreement in writing and, a timely filed substantive 
appeal received in response to a statement of the case.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2004).  The claimant has 
one year from the date of notification of the rating decision 
to file a notice of disagreement to initiate the appeal 
process.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. 
§ 20.302(a) (2004).  The date of mailing the letter of 
notification is presumed to be the same as the date of that 
letter for purposes of determining whether an appeal has been 
timely filed.  An untimely notice of disagreement deprives 
the Board of jurisdiction to consider the merits of an 
appeal.  38 U.S.C.A. § 7105(c) (West 2002); see Marsh v. 
West, 11 Vet. App. 468, 470 (1998).

It is well established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits and that, once apparent, a 
potential jurisdictional defect may be raised by the court, 
tribunal or any party, sua sponte, at any stage in the 
proceedings.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(1996).  Within the VA regulatory system, the Board is the 
sole arbiter of decisions concerning its jurisdiction.  38 
C.F.R. § 20.101(c) (2004).  With regard to the issue of 
timeliness of a notice of disagreement, the Board has the 
jurisdiction, as well as the obligation, to assess its 
jurisdiction.  See Marsh, 11 Vet. App. at 471.

The United States Court of Appeals for Veterans Claims 
(Court) has previously held that the Board must make an 
independent determination of its jurisdiction regardless of 
jurisdictional findings made by the RO.  See Rowell v. 
Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  In Rowell, the question arose as to 
whether the Board, notwithstanding its conclusion that the 
appellant had filed an untimely notice of disagreement, had 
jurisdiction to adjudicate a claim de novo merely on the 
basis that the RO had adjudicated the claim de novo.  In 
Barnett, the Court reaffirmed the Board's authority to change 
a favorable RO determination regarding an issue of 
jurisdiction.

In the instant case, the RO denied entitlement to service 
connection for the cause of the veteran's death in an August 
2001 rating decision.  In an August 27, 2001 letter, the RO 
notified the appellant of this decision and advised her of 
her appellate rights.  On May 16, 2003, almost 2 years after 
the August 2001 rating decision, the appellant submitted a 
statement disagreeing with the August 2001 rating decision.

Accordingly, the Board finds that the May 2003 notice of 
disagreement to the RO's August 2001 rating decision denying 
entitlement to service connection for the cause of the 
veteran's death was not timely.  Thus, the August 2001 
decision on this issue was final.  See 38 U.S.C.A. 
§ 7105(b)(1) (West 2002) and 38 C.F.R. § 20.201 (2004).

Because the appellant has not complied with the legal 
requirement for filing a timely notice of disagreement, the 
law is dispositive of the issue and it must be dismissed on 
that basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, the Board has considered the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which eliminates the concept 
of a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims.  However, the Court has held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002); DelaCruz v. Principi, 15 Vet. App. 143 
(2001).


ORDER

A timely notice of disagreement to the August 2001 rating 
action that denied entitlement to service connection for the 
cause of the veteran's death was not filed and the appeal as 
to this issue is dismissed.


REMAND

In May 2004, the RO issued a decision stating that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for the cause of the 
veteran's death.  In June 2004, the appellant submitted a 
letter indicating her disagreement with that decision.  Such 
letter is considered a timely notice of disagreement with 
regard to the May 2004 decision.  To date, however, the RO 
has not issued her a Statement of the Case (SOC) with respect 
to this claim.  Under these circumstances, the Board must 
remand this issue to the RO for the issuance of that SOC.  
See Manlincon v. West, 12 Vet. App. at 240-41; Holland v. 
Gober, 10 Vet. App. 433, 436 (1997)

Accordingly, the claims are REMANDED for the following:

The RO should issue a statement of the 
case as to the issue of whether new and 
material evidence has been submitted to 
reopen a claim for entitlement to service 
connection for the cause of the veteran's 
death.  The appellant should be notified 
of the requisite time to file an appeal 
if she wishes appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


